FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                           Monday, April 20, 2015

  Edward F. Shaughnessy III                                District Attorney Victoria County
  206 E. Locust Street                                     Stephen B. Tyler
  San Antonio, TX 78212                                    205 N Bridge, Ste 301
  * DELIVERED VIA E-MAIL *                                 Victoria, TX 77901
                                                           * DELIVERED VIA E-MAIL *
  Brendan Wyatt Guy
  Assistant Criminal District Attorney
  205 N. Bridge St., Ste. 301
  Victoria, TX 77901
  * DELIVERED VIA E-MAIL *

  Re: The State of Texas vs. Michael Eric Rendon
  CCA No. PD-0013-15, PD-0015-15
  Trial Court Case No. 12-8-26805-D, 12-8-26806-D

  Dear Counselors:

  The above case will be submitted to the Court on Wednesday, May 20, 2015.

  ORAL ARGUMENT WILL NOT BE PERMITTED.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX